12/13/2022



                                                                                           Case Number: DA 22-0656




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0656

SUMMER STRICKER, Personal
Representative of the Estate of ALLEN J.
LONGSOLDIER, JR.,

            Plaintiff and Appellant,
                                                     ORDER OF MEDIATOR APPOINTMENT
      vs.

BLAINE COUNTY, HILL COUNTY, and
the STATE OF MONTANA,

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Channing J. Hartelius, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this December 13, 2022.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Gregory L. Bonilla, gbonilla@mtcounties.org; cwatson@mtcounties.org;
                    kpotter@mtcounties.org
       Maureen H. Lennon, mlennon@mtcounties.org
Patrick F. Flaherty, pat@greatfallsfirm.com; adam@greatfallsfirm.com
Steven T. Potts, steventpotts@hotmail.com; lindabing61@gmail.com
Channing J. Hartelius, channing@harteliuslaw.com; darla@harteliuslaw.com